Citation Nr: 1538944	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  14-27 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant, her son (D.M.), and son-in-law (J.K.)


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service from March 1943 to February 1946.  He died in July 2007.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by a Department of Veterans Affairs (VA) Pension Management Center at the Regional Office (RO) in Milwaukee, Wisconsin.  That decision found new and material evidence had been submitted to reopen the appellant's claim for service connection of the cause of the Veteran's death, but continued to deny the claim, and denied entitlement to DIC benefits.  

In February 2014, the appellant, her daughter-in-law (S.M.), and son-in-law (J.K.) testified at a hearing before a Decision Review Officer (DRO) at the RO in Cleveland, Ohio.  In February 2015, the appellant, her son (D.M.), and son-in-law (J.K.) testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) in Washington, DC.  A transcript of each hearing has been associated with the claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic (Virtual VA) claims file associated with this claim.  The Virtual VA file contains the Board hearing transcript.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The November 2007 rating decision that denied service connection for the cause of the Veteran's death was not appealed and is final.

2.  Some of the evidence received since the November 2007 rating decision is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 

3.  The Veteran was not evaluated as totally disabled due to a service-connected disability for ten continuous years immediately preceding his death, was not evaluated as totally disabled continuously from the date of separation from service and for a period of not less than five years immediately preceding his death, and was not a former prisoner of war.





CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  The criteria for entitlement to DIC benefits under 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. §§ 1318, 5107 (West 2014); 38 C.F.R. § 3.22 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the appellant's claims and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  DUTIES TO NOTIFY AND ASSIST

Before addressing the merits of the appellant's claims on appeal, the Board is required to ensure that VA's duties to notify and assist claimants in substantiating a claim for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), have been satisfied.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.103, 3.156(a), 3.159, 3.326(a) (2015).  

The VCAA requires VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule.  

In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of a veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), rev'd and remanded on other grounds sub nom. Hupp v. Shinseki, 329 Fed. Appx. 277 (2009).  

Fully compliant notice of DIC benefits was provided to the appellant in September 2007.  Additionally, in an August 2012 letter issued prior to the decision on appeal, the appellant was informed that she must submit new and material evidence showing that the Veteran's death was related to a service-connected disability to reopen her previously denied claim.  Thus, the Board finds that VA's duty to notify has been met.  

VA also has a duty to assist the claimant in the development of a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records, service personnel records, VA medical records, VA examination reports, a VA medical opinion, private treatment records, letters from Y.S., M.D., marriage certificates, and the Veteran's death certificate.  Also of record, and considered in connection with this appeal, are various statements submitted by the appellant and her representative, and transcripts of the testimony before the DRO and Board.  The appellant's representative submitted evidence at the February 2015 Board hearing that was lost.  The Board requested in a July 2015 letter that the appellant resubmit the hearing evidence.  In July 2015, the appellant's representative submitted the evidence he could find easily, but was unable to state that the evidence was an exact reconstruction of the evidence previously submitted.  

As previously noted, the appellant and her family were provided an opportunity to set forth their contentions during hearings before a DRO in February 2014 and the undersigned VLJ in February 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer explain the issues and suggest the submission of evidence that may have been overlooked.  Neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice in the conduct of the hearings.  The hearings focused on the evidence necessary to substantiate the claims for service connection of the Veteran's cause of death and DIC benefits.  The appellant, through her testimony, demonstrated that she had either actual knowledge of the evidence necessary to substantiate her claims, or that a reasonable person could be expected to understand from the notice what was needed.  As such, the Board finds that, consistent with Bryant, the DRO and the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the appellant's hearings constitutes harmless error.

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The appellant has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence and testifying at hearings.  Moreover, neither the appellant nor her representative has identified any outstanding available evidence that could be obtained to substantiate the appellant's claims; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the appellant.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  CAUSE OF THE VETERAN'S DEATH

A.  Background 

At the time of his death in July 2007, the Veteran was service-connected for an anxiety disorder, evaluated at 50 percent disabling, and epidermophytosis of the hands and feet, evaluated at 30 percent disabling.  The Veteran also was granted entitlement to individual unemployability effective June 23, 2004.

The Veteran's death certificate shows that the immediate cause of his death was acute cardiopulmonary arrest, due to congestive heart failure of six months, due to coronary artery disease that existed for years, due to arteriosclerotic heart disease.  Diabetes mellitus, hypertension, epilepsy, anemia, and renal failure are listed as other significant conditions contributing to death, but not resulting in the underlying cause of death.  Tobacco use is listed as not contributing to the Veteran's death.  The death certificate is signed by the Veteran's primary care physician, Dr. Y.S.

The appellant contends that the Veteran's service-connected anxiety disorder caused the Veteran's hypertension, which in turn caused arteriosclerotic heart disease that caused coronary artery disease that caused the congestive heart failure from which the Veteran died.  
Service treatment records show that a January 1944 Board of Medical Officers diagnosed the Veteran with a vague condition, characterized by abdominal pain and nausea, and psychoneurosis, mixed, moderate, characterized by tension, nervousness, vomiting, and poor sleep.  The Veteran's February 1946 separation examination shows his cardiovascular system as normal.  His blood pressure was recorded as 128/78.  There was no psychiatric diagnosis.  The Veteran's service treatment records are negative for diagnosis or treatment of congestive heart failure, coronary artery disease, arteriosclerotic heart disease, and hypertension.
Following an August 1946 VA examination, the Veteran was diagnosed with psychopathic personality, inadequate personality, emotional instability, and anxiety state, minimal.  Service connection was granted for anxiety state, mild, with an evaluation of 10 percent disabling from February 1946.

The 10 percent evaluation was continued until a June 1951 VA examiner determined that the Veteran had no free floating anxiety or apprehension and that, if the Veteran ever had any psychoneurosis, it had resolved.  A September 1951 rating decision decreased the evaluation for an anxiety state to 0 percent disabling from November 1951.

A September 1977 private consultation performed by D.V., M.D. provides that the Veteran had a history of labile blood pressure dating to 1975.  It was noted that the Veteran's mother, father, two brothers, and sister all had high blood pressure.  Cardiac examination and electrocardiogram were normal; although, the Veteran's blood pressure was 170/110 sitting and 174/120 standing.  A lipid profile revealed triglycerides were 303 and a total of 259.  The impressions, in relevant part, were (1) moderate high blood pressure, essential in etiology, not well controlled; and (2) type II-B hyperlipoproteinemia, uncontrolled.  It was emphasized that the Veteran was generally in good health, except for his mild-to moderate high blood pressure.  

An October 1979 private treatment record of T.E.W., M.D. provides that the Veteran had been under Dr. T.E.W.'s care since 1959.  It continues that the Veteran was found to have essential hypertension in January 1970 and was placed on medication.  

The 0 percent evaluation for anxiety was continued until a December 1979 rating decision increased the evaluation to 10 percent, and denied entitlement to service connection for hypertension. 

A private September 1984 history and physical shows that the Veteran was present for evaluation of hypertension and hyperlipidemia.  The Veteran reported that he had been told to watch salt and animal fat, but freely admitted that he did not do so.  He reported smoking 10 to 12 little cigars daily for 30 years.  

At a July 1985 VA examination, the Veteran reported that he had a nervous disorder that began in December 1982.  He also reported, however, that he has had problems of nerves, gets mad easily, hollers at his wife and children, jumps from noises, sleeps poorly, has nightmares, and gets irritable since he served in the war.  The impression was posttraumatic stress disorder (PTSD).

In a private October 1992 history and physical, the Veteran reported smoking five to six cigars a day for 50 years.  Diagnoses included coronary arteriosclerosis, hypertension, arteriosclerotic heart disease, and lung emphysema.  The Veteran was diagnosed with cancer in the right kidney in October 1992 and underwent a radical nephrectomy. 

A December 1992 VA dermatology clinic record notes slight depression.  The Veteran was being treated for recurrent basal cell carcinoma on his face.  The Veteran had also been reporting dissatisfaction with his sexual function after recent surgery for cancer.

A November 1996 record from Dr. Y.S., the Veteran's primary care physician, shows an impression that the Veteran is diabetic.  The next April 1998 record shows that the Veteran reported that a previous doctor told him that he might have diabetes.  The impression was again that the Veteran was diabetic.  Medication was begun for it in May 1998.  In a June 1998 record, the Veteran reported that he was in a car accident and complained of pain in his left neck and shoulder and lower back.  Thereafter, the Veteran continued to complain of neck and back pain radiating down both legs.  He had difficulty sitting and ambulating.  In January 1999, the Veteran was diagnosed with lumbar disc disease.  He was diagnosed with a cerebrovascular accident in January 2000.  In a July 2000 record it was noted that the Veteran had prostate and kidney cancer.  In January 2001, right hip arthritis pain was bothering the Veteran.  An August 2002 note reports bad arthritis.  An October 2002 record shows the Veteran had additional basal cell carcinomas removed from his nose.  A July 2004 record notes Axis I depression.

A February 2002 VA Mental Health Clinic note shows a diagnosis of PTSD with major depression, recurrent.  

At a July 2004 VA psychological examination, the Veteran was oriented to person, but not to time or place.  He had difficulty remembering his history or refused to try.  He had no loose associations, delusional or paranoid belief systems, or suicidal ideation.  Testing showed impaired cognition, but also poor effort.  The Veteran was difficult to assess because of a pervasive apathetic attitude and memory difficulty.  He experienced constant anxiety and nervousness, and was depressed.  The Veteran had difficulty sleeping, thrashed, and sometimes fell out of bed.  The Veteran was vague about his difficulties, but said he had intrusive images of the war and intimated he had dreams about combat.  He said at times he felt as if he were in combat.  The Veteran was assigned Axis I diagnoses of generalized anxiety disorder, PTSD, major depressive disorder, and cognitive disorder.  Axis III relevant current medical conditions included hypertension, benign prostatic hypertrophy, skin cancer, and radiculopathy. 

In an August 2004 letter, Dr. Y.S. wrote at the request of the Veteran.  Dr. Y.S. states that the Veteran's chief complaints were severe fatigue, tiredness, depression, and inability to sleep.  It was noted that a kyphoplasty was performed in June 2004.  A family history of heart problems, hypertension, diabetes, and cancer was reported.  The diagnostic impressions were severe back pain with inability to ambulate secondary to a compression fracture of L-2 and multilevel degenerative osteoarthritis; anemia; dizziness secondary to anemia, possible; history of transient ischemic attacks and cancer of the colon and kidney; gallstone; cardiomegaly; hypertension; diabetes; and depression, severe.

A December 2004 rating decision increased the evaluation of the Veteran's anxiety disorder from 10 to 50 percent disabling, and granted entitlement to individual unemployability effective June 23, 2004.    

In an August 2007 letter, Dr. Y.S. wrote that it is "likely" that the Veteran's anxiety condition was a direct result of the heart condition that caused the Veteran's death.  In November 2007, Dr. Y.S. submitted a memorandum in which he stated that he inadvertently typed that the Veteran's anxiety condition was a direct result of the heart condition which caused the Veteran's death.  He then submitted a new letter that stated it is "likely" that the heart condition that caused the Veteran's death was a direct result of the Veteran's anxiety condition.  

In a third letter from Dr. Y.S. in April 2012, he states that he treated the Veteran for the last nine years of his life.  After reviewing the Veteran's claims file, Dr. Y.S. notes that the Veteran was plagued by many problems, but one of the most detrimental was his mental health.  Dr. Y.S. states that it was quite obvious that the Veteran was exhibiting classic symptoms of PTSD in the August 1946 VA examination.  Dr. Y.S. notes that there are indicators throughout the file that the Veteran underreported the symptoms of his behavioral condition.  Dr. Y.S. acknowledges that the Veteran was non-compliant with treatment for most of his physical and behavioral conditions.  

With respect to the Veteran's smoking, Dr. Y.S. states that the Veteran's treatment for nervousness began in service, before the Veteran began smoking cigars.  Dr. Y.S. then states that the Veteran did not seek treatment for his "nervousness" until much later in life.  

Dr. Y.S. continues that extensive research has been performed on the correlation between behavioral conditions and the manifestations of coronary problems.  In that regard, he opines that, after suffering from anxiety for years, "it would be a forgone conclusion that this would have ill effects on the heart."  Dr. Y.S. opines further that chronic stress is a common contributor to hypertension, and hypertension would be a contributing factor to coronary artery disease.  He states that it is his opinion that the Veteran's hypertension and coronary artery disease were secondary to the Veteran's service-connected anxiety disorder.  He further opined "that it is at least as likely as not that the veteran's coronary conditions were related to his anxiety."                             

In October 2012, VA obtained a medical opinion from a VA psychologist who opined, after a full review of the Veteran's claims file, that the Veteran's service-connected anxiety disorder did not substantially contribute to the Veteran's death.  The psychologist acknowledged that it is generally accepted that any form of stress, including an anxiety disorder, can have a negative impact on a physical problem.  However, he stated that it is a matter of debate and speculation as to the exact nature and extent of negative impact that anxiety or other mental health problems have on physical health.  

The psychologist consulted and cited recent large catchment studies to determine if there is any substantial link between anxiety and the development of coronary artery disease.  In one study, it was noted that "anxiety and depression in later life are both strongly linked to personality, cognitive and physical function, disability and state of health, measured concurrently . . . [however] history of heart disease, stroke, or diabetes and increased risk of anxiety or depression were attenuated and no longer statistically significant [related] after adjustment for potential confounding or mediating variables."  The psychologist interpreted the study to show that no direct link was found between anxiety and developing heart disease.

In another study, the psychologist noted that "panic was related to the history of myocardial infarction."  However, it is the directionality of causation that remains in question.  The psychologist stated that certainly some people develop anxiety disorders in reaction to heart problems, and people commonly survive panic attacks without having a heart attack.  While anxiety disorders "are associated with numerous medical conditions, many of which are stress-related and chronic," the psychologist opined that there was no clear picture of anxiety as a cause for those health problems.  In the present case, the psychologist found there were several indications that the Veteran's anxiety was increased in reaction to his health problems, rather than vice versa.ausation that remains in question. Certainly some people
The psychologist opined that the causes of the coronary artery disease are many, and, while anxiety might share in the development of heart disease, one cannot state with any assuredness that anxiety was the direct, sole, significant, or substantially proximal cause of the Veteran's heart disease.  The psychologist opined further that the current state of science and generally accepted clinical expertise does not allow one with any degree of certainty to establish a direct causal link between anxiety and heart disease.  Therefore, since there are many other historical, health, genetic, and lifestyle issues that are likely causes of the Veteran developing the heart disease that led to his death, the psychologist determined that it is less likely than not that the Veteran's anxiety disorder substantially contributed to or was a direct cause of his death. 

In February 2014, the appellant, her daughter-in-law (S.M.), and son-in-law (J.K.) testified at a hearing before a DRO at the RO.  The appellant testified that she did not know the Veteran prior to service, but noticed he was having trouble readjusting after service.  She testified that the Veteran was always agitated, complained of horrible headaches, and quit a job because the Veteran said he could not stand other people telling him what to do.  She stated that it was hard to live with the Veteran.  The Veteran never spoke to her of his military experiences.  She stated that the Veteran fought the war every night in bed, but did not remember anything in the morning.  J.K. testified that he started to date the Veteran's daughter in 1965 and knew from the day he met the Veteran that he was on medication for high blood pressure.  It was said that the Veteran had shell shock.  J.K. testified that the Veteran hated going to the doctor.  J.K. related a story of the Veteran killing a German soldier while in service.      

In February 2015, the appellant, her son (D.M.), and J.K. testified at a Board hearing.  The appellant testified that she married the Veteran in 1947 and divorced him three years later because he acted so "crazy"; however, her father forced her to remarry the Veteran.  J.K. testified that he had witnessed a lot of strange behavior and that the Veteran was a nervous wreck.  The Veteran would talk about nightmares and, when J.K. asked about the war, the Veteran would cry.  D.M. testified that, near the end of his life, the Veteran would tell stories about killing men during service.  The Veteran said that he had sent many young men to their graves and that he would have to pay for that someday.  The appellant testified that the Veteran came home from service a different man.

B.  Reopening of the Claim

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

Only evidence presented since the last final denial on any basis (whether by the Board or RO, and whether upon the merits of the case or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of determining whether to reopen a claim, the credibility of the recently submitted evidence will be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium).

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the claimant need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant to submit medical nexus evidence when the claimant has provided new and material evidence as to another missing element).

In its November 2007 rating decision, the RO in Cleveland, Ohio denied service connection for the cause of the Veteran's death because the evidence failed to show that his death was related to military service or that a service-connected disability was the principal or a contributory cause of death.  Notice of that decision was provided on January 8, 2008.  A notice of disagreement was not filed within one year of the notice.  Moreover, no correspondence or evidence was received from the appellant that could be construed as new and material evidence pertaining to the Veteran's cause of death within one year of the notice.  See 38 C.F.R. § 3.156(b) (2015).  Thus, the Board finds that the November 2007 rating decision is final.

The Board notes than in October 2008 the appellant filed a second Application for Dependency and Indemnity Compensation or Death Pension (Including Accrued Benefits) (VA Form 21-8924) on which she checked that she was claiming service connection for cause of death.  While this application and the accompanying October 2008 Application of Surviving Spouse or Child for REPS Benefits (VA Form 21-8924) do not constitute a notice of disagreement to the November 2007 rating decision (see 38 C.F.R. § 20.201) and do not contain new and material evidence pertaining to the Veteran's cause of death, they do constitute a new claim to reopen the previously denied claim.  Thus, the present claim dates from October 30, 2008, rather than April 18, 2012. 

The Pension Management Center determined in its November 2012 rating decision that new and material evidence had been received and reopened the appellant's claim.  The Pension Management Center then denied the appellant's claim on its merits.  The requirement for the submission of new and material evidence is a jurisdictional prerequisite in order for a claimant to obtain review of a previously denied and final decision.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014).  Therefore, the Board is under the statutory obligation to conduct a de novo review of the new and material evidence issue.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

At the time of the November 2007 rating decision, the only medical evidence pertaining to the cause of the Veteran's death was from the Veteran's primary care physician, Y.S., M.D.  In an August 2007 letter, Dr. Y.S. wrote "I am advising you that it is likely that Veterans [sic] Anxiety Condition was a direct result of the heart condition which caused [the Veteran's] death."  In November 2007, Dr. Y.S. submitted a memorandum in which he stated that he "inadvertently typed that 'the Veterans Anxiety Condition was a direct result of the heart condition which caused [the Veteran's] death."  He then submitted a new letter that stated "I am advising you that it is likely that the heart condition which caused [the Veteran's] death was a direct result of Veterans [sic] Anxiety Condition."  

Some of the evidence received after the November 2007 rating decision includes, in relevant part, a third April 2012 letter from Dr. Y.S.  In that letter, Dr. Y.S. stated that extensive research has been performed on the correlation between behavioral conditions and the manifestations of coronary problems.  In that regard, Dr. Y.S. opined that, after suffering from anxiety for years, "it would be a forgone conclusion that this would have ill effects on the heart."  Dr. Y.S. opined further that chronic stress is a common contributor to hypertension, and hypertension would be a contributing factor to coronary artery disease.  Dr. Y.S. stated that it is his opinion that the Veteran's hypertension and coronary artery disease were secondary to the Veteran's service-connected anxiety disorder.  He further opined "that it is at least as likely as not that the veteran's coronary conditions were related to his anxiety." 

The Veteran's claim was denied, at least in part, because there was no evidence that the Veteran's death was caused by a service-connected disability.  Newly received evidence need only help prove one unestablished element to qualify as new and material evidence to reopen the claim.  Shade, 24 Vet. App. at 120.  Thus, the Board finds that the new evidence from Dr. Y.S. that states "it is at least as likely as not that the veteran's coronary conditions were related to his anxiety" and provides some rationale for the opinion, namely that the service-connected anxiety disorder caused the Veteran's hypertension that in turn caused the Veteran's coronary artery disease that led to the Veteran's death, relates to an unestablished fact necessary to substantiate the claim.  The positive nexus opinion is presumed credible for purposes of reopening the appellant's claim.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium).

The Board also finds that this new evidence is not cumulative or redundant of the evidence of record at the time of the November 2007 rating decision.  Therefore, as the threshold for reopening a claim is low, the Board finds that new and material evidence has been received to reopen the claim for the Veteran's cause of death.

III.  DIC BENEFITS UNDER 38 U.S.C.A. § 1318

A surviving spouse may establish entitlement to DIC pursuant to 38 U.S.C.A. § 1318 when it is shown that the Veteran's death was not the result of his own willful misconduct and, at the time of death, the Veteran was receiving, or entitled to receive, compensation for a service-connected disability that was: (1) rated by VA as totally disabling for a continuous period of at least ten years immediately preceding death; or, (2) rated by VA as totally disabling continuously since the Veteran's release from active duty and for a period of at least five years immediately preceding death; or, (3) rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death, if the Veteran was a former prisoner of war who died after September 30, 1999.  See 38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (a).  For the purposes of this provision, the total disability rating may be based on schedular considerations or on unemployability (TDIU).  See 38 C.F.R. § 3.22(c). 

In essence, the only possible ways of prevailing on a claim for benefits under 38 U.S.C.A. § 1318 are: (1) to meet the above-described statutory duration requirements for a total disability rating at the time of death; (2) to show that such requirements would have been met, but for clear and unmistakable error (CUE) in a previous decision; or, (3) to show that service department records were in existence at the time of a prior VA decision but were not considered by VA, and that such records provide a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively.  Under the current version of 38 C.F.R. § 3.22, DIC benefits may not be awarded based on "hypothetical entitlement" for ten years preceding the Veteran's death, no matter when the claim was filed.  See Tarver v. Shinseki, 557 F.3d 1371, 1374-77 (Fed. Cir. 2009); Rodriguez v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008).

The Veteran died in July 2007.  His death certificate shows that the immediate cause of death was acute cardiopulmonary arrest, due to congestive heart failure, due to coronary artery disease, due to arteriosclerotic heart disease.  See July 2007 Death Certificate.  His death was from natural causes and was not the result of his own willful misconduct.  See id. Box 32.

A December 2004 rating decision granted the Veteran entitlement to individual unemployability that became effective as of June 23, 2003.  Although the Veteran was rated totally disabled at the time of his death, the rating had not been in effect for the last 10 years of his life.  It had only been in effect for approximately four years and one month.  The Veteran was also not evaluated as totally disabled continuously from the date of separation from service in February 1946 and for a period of not less than five years immediately preceding his death.  The record also does not show that the Veteran was a former prisoner of war.  See October 2008 Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child (VA Form 21-534) Box 13.  Also, neither the Veteran during his lifetime, nor the appellant, has specifically pled CUE in any previous rating actions.  See Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002) (noting that any claim of CUE must be pled with specificity); Fugo v. Brown, 6 Vet. App. 40 (1993) (holding that a valid claim of CUE requires specific allegations of CUE).  Thus, there is no basis on which the appellant is entitled to DIC benefits, and, therefore, her claim must be denied.  
In reaching the conclusion above, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

New and material evidence having been received, the claim for entitlement to service connection for the cause of the Veteran's death is reopened, and the appeal is granted to this extent only.

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is denied.


REMAND

The appellant contends that the Veteran's service-connected anxiety caused his hypertension, which in turn caused the heart disease that led to the Veteran's death.  

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. §§ 3.5, 3.312 (2015).  In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2015).  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2015).  Contributory cause of death is inherently one not related to the principal cause.  38 C.F.R. § 3.312(c)(1) (2015).  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  Id.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.

As noted above, the record reflects opinions from the Veteran's primary care physician and a VA psychologist.  The Board finds it necessary to obtain an opinion from a cardiologist to assist in determining whether the Veteran's cause of death is related to a service connected disability. 
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain an opinion regarding the nature and etiology of the Veteran's cause of death from a cardiologist (M.D.).  The file must be provided to and reviewed by the physician.

The physician is requested to provide an opinion as to the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's service connected anxiety disorder was EITHER the principal OR a contributory cause of the Veteran's death?  In this regard, the physician is advised that service connection for an anxiety disorder had been in effect since 1946 and that the appellant contends that the Veteran's anxiety (stress) caused or contributed substantially or materially to his hypertension, congestive heart failure, coronary artery disease, and arteriosclerotic heart disease which led to his death.  In so opining, please consider and discuss Dr. Y.S.'s April 2012 letter and the October 2012 VA psychologist's opinion.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

2. Thereafter, readjudicate the issue on appeal. If any benefit sought remains denied, the appellant and her representative should be furnished a supplemental statement of the case and be provided with an appropriate period of time to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


